The court heard the petition on the merits. The arbitrators were admitted and testified with respect to the mistakes in point of fact. The court found that said arbitrators had made mistakes in four articles, amounting in the whole to £132 12s. 5d. York money, being £99 9s.. 3|-d. lawful money, and ordered and decreed that the petitionees should reconvey to the petitioner by a good authentic deed, so much of the land set off to them in satisfaction of said execution, at the appraisal of Messrs. William St. John, etc. appraisers of the land on said execution, to be estimated according to the same rule it was appraised by them before for quantity and quality; said deed to be executed and delivered to the town clerk of Norwalk by the first of next June, etc. for the use and benefit of the petitioner under a penalty.
The court instead of setting aside said award and the subsequent judgment and execution, decreed a rectification of the mistakes, and let the award remain good for the residue, which must be a great saving of expense to the parties.